      Case 1:19-cv-01578-VEC-DCF Document 222 Filed 08/20/21 Page 1 of 2




                       Gregory Zimmer, Esq.
GZimmer@GZimmerLegal.com
O: (914) 402-5683
M: (516) 991-1116


                                                                            August 20, 2021

VIA ECF

Honorable Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 443
New York, New York 10007

       Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

Dear Judge Caproni:

        I represent Defendant/Counterclaim Plaintiff/Third-Party Plaintiff Dr. Michael M.
Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced matter. We write to request that the
Court grant us a brief, one-week extension of the deadline for disclosure of expert witnesses set
forth in the Stipulation and Order entered by the Court on July 29, 2021 (the “Discovery Order”),
which is currently set for today, August 20, 2021. The reason for this request is that the expert
that Dr. Goldberg intended to disclose on or before the deadline informed us late Wednesday,
August 18, 2021, that he was leaving his firm for an in-house position that prevented him from
continuing his expert witness services. This announcement came without any prior warning.
Though we have worked diligently to identify and retain a substitute expert before today’s
deadline we have been unable to do so on such short notice, especially in light of summer
vacation schedules that has impacted the availability of potential substitutes. We requested
consent of counsel for Plaintiff/Counterclaim Defendant Navidea Biopharmaceuticals, Inc.
(“Navidea”) and Third-Party Defendant Macrophage Therapeutics, Inc. (“Macrophage”) for this
requested extension by e-mail and offered to work together to adjust internal deadlines in the
Discovery Order to account for the extension while maintaining the November 30, 2021 close of
all expert discovery, but have not received a response as of the time of the filing of this letter.

         Dr. Goldberg therefore respectfully requests that the Court grant his request for a one-
week extension of the deadline to disclose expert witnesses and the general subject matter of
their intended testimony.



       Thank for your attention to this matter.

360 Lexington Avenue, Suite 1502                                        New York, New York 10017
     Case 1:19-cv-01578-VEC-DCF Document 222 Filed 08/20/21 Page 2 of 2

Honorable Valerie Caproni, U.S.D.J.
August 20, 2021
Page 2

                                        Respectfully submitted,


                                        /s/ Gregory Zimmer, Esq.

                                        Gregory Zimmer, Esq.
                                        360 Lexington Avenue, Suite 1502
                                        New York, NY 10017
                                        (914) 402-5683
                                        GZimmer@GZimmerLegal.com


cc: Barry Kazan, Esq.
    Alain Baudry, Esq.
